Citation Nr: 0511200	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had verified active service from March 1946 to 
February 1949.  He died in June 1999.  The appellant is 
advancing her claim as the veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2002, a 
statement of the case was issued in April 2003, and a 
substantive appeal was received in June 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  The veteran died in June 1999; the death certificate 
lists the cause of death as cardiorespiratory arrest due to 
respiratory failure and empyema; and the death certificate 
lists other significant conditions contributing to death as 
renal failure, chronic obstructive pulmonary disease, 
coronary artery disease, and broncho-pleural fistula, ileus.

2.  Respiratory failure, empyema, renal failure, chronic 
obstructive pulmonary disease, coronary artery disease, 
and/or broncho-pleural fistula, ileus were not manifested 
during the veteran's active duty service or for many years 
thereafter, nor were respiratory failure, empyema, renal 
failure, chronic obstructive pulmonary disease, coronary 
artery disease, and/or broncho-pleural fistula, ileus 
otherwise related to such service.

3.  At the time of the veteran's death, service connection 
had only been established for malaria, rated at 0 percent 
disabling.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The appellant's claim was received in April 2002.


CONCLUSIONS OF LAW

1.  The veteran's respiratory failure, empyema, renal 
failure, chronic obstructive pulmonary disease, coronary 
artery disease, and broncho-pleural fistula, ileus were not 
incurred in or aggravated by the veteran's active duty 
service, nor may they be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2002 
and November 2003 RO letters, the August 2002 rating 
decision, and the April 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the April 2002 and November 2003 
letters, the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the April 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in April 2002, prior to the RO's decision to deny 
the claim in August 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
including an examination report, post-service private medical 
records, the veteran's death certificate, and various 
communications from the appellant.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  The Board 
finds that the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).   Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with her claim.

Criteria and Analysis

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease and renal disease, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran died in June 1999.  The death certificate lists 
the cause of death as cardiorespiratory arrest, due to 
respiratory failure and empyema.  The death certificate lists 
other significant conditions contributing to death but not 
related to the cause as renal failure, chronic obstructive 
pulmonary disease, coronary artery disease, and broncho-
pleural fistula, ileus.  At the time of the veteran's death 
he was service-connected for malaria only.  The veteran's 
service-connected malaria was rated as 0 percent disabling 
from his date of claim in October 1986.  

Service medical records revealed that the veteran tested 
positive for malaria in August 1947.  In August 1947 during 
his illness the heart was found normal.  The February 1949 
Report of medical examination prior to the veteran's 
discharge revealed that the veteran's lungs, chest, and heart 
were all within normal limits.  The veteran was given a chest 
X-ray and it was found to be within normal limits.  The 
examiner found no physical defects and the veteran was found 
qualified for separation.   

A post-service medical certificate revealed that in June 1992 
the veteran was hospitalized at Paulino Hospital for acute 
asthmatic bronchitis.  There are no other post-service 
medical records in the file.  

The appellant has also submitted several statements, a 
proclamation from President Clinton honoring the Filipino 
Veterans of World War II, documents regarding the veteran's 
discharge from the United States Army, the veteran's 
certificate of naturalization from the United States, a 
picture of the veteran in front of Anderson Filipino-American 
Guerrillas General Headquarters, a copy of the 1998-1999 
membership of WWII veterans and auxiliary family members by 
state and country, copies of various identification cards of 
the appellant and the veteran, a copy of a check from the 
Department of National Defense Philippine Veterans Affairs 
Office, and a copy of discharge upon February 1, 1946 from 
USAFIP Area Command listing the veteran's name.  The 
appellant has also submitted a copy of documents involving 
the appellant's request for an immigrant visa and several 
documents from the American Legion, including an article 
about Japan's surrender aboard the USS MISSOURI.  The 
statements by the appellant request the VA's assistance and 
her hope that the VA will grant her claim as well as her 
concern over politics in the Philippines.          

There is no evidence that the veteran had respiratory 
failure, empyema, renal failure, chronic obstructive 
pulmonary disease, coronary artery disease, and broncho-
pleural fistula, ileus until just before his death in June 
1999.  Post-service medical records reflected acute asthmatic 
bronchitis in June 1992.  There is no medical evidence 
linking the 1992 acute bronchitis to the veteran's chronic 
obstructive pulmonary disease or his broncho-pleural fistuls, 
ileus.  In any event, the veteran's 1992 bronchitis developed 
more than 40 years after service and there is no evidence of 
a relationship between his bronchitis and service.  The 
veteran had malaria in-service which appeared to be acute, as 
his exam prior to discharge found him free of physical 
defect.  Moreover, there is no evidence of a relationship 
between malaria and the illnesses that caused the veteran's 
death.  Consequently, there is no relationship between the 
illnesses that caused the veteran's death and his active 
service.     

Based on the record the Board is compelled to find that the 
preponderance of the evidence is against the appellant's 
claim that the veteran's active duty service substantially or 
materially contributed to the cause of his death.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.  

Entitlement to Accrued Benefits

According to 38 U.S.C.A. § 5121(c) "[a]pplications for 
accrued benefits must be filed within one year after the date 
of death."  The veteran died in June 1999.  The appellant 
did not file her claim for accrued benefits until April 2002, 
almost 3 years after the veteran's death.  Clearly, the 
appellant's April 2002 application for accrued benefits was 
not filed within one year of her spouse's death.  The Board 
notes that the appellant claims that she could not timely 
file because her husband's death certificate was not 
available until June 2000.  However, the Board is unaware of 
any legal basis for extending the time period for filing an 
accrued benefit claim for that reason.  It would seem that 
the appellant could have filed her claim within the one-year 
period even if she did not have the death certificate yet.  
This would have fixed the date of claim and she would have 
the opportunity to produce the death certificate at a later 
time.  The law and not the evidence is dispositive on this 
issue, therefore, the claim must be denied as a matter of 
law.  See, Cacalda v. Brown, 9 Vet. App. 261, 265 (1996); and 
Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


